Citation Nr: 0509357	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia that denied service connection for a lower back 
condition, hearing loss and arthritis.  The veteran perfected 
a timely appeal of these determinations to the Board.

When this appeal was previously before the Board in December 
2003, the issues of service connection for a low back 
disability, hearing loss and arthritis were remanded for 
further development and adjudication.  In October 2004, after 
receiving the results of a VA audio examination, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, both evaluated at 10 percent disabling effective 
March 12, 2001.  Because the veteran was granted a complete 
resolution of his claim, and no Notice of Disagreement has 
been filed regarding the assigned evaluation, this matter is 
no longer before the Board.  Having completed the additional 
development required for the remaining claims of service 
connection, these matters are again before the Board.

Lastly, the veteran submitted additional evidence, which was 
received at the Board in February 2005.  The veteran did not 
submit a written statement waiving initial consideration of 
this evidence by the Agency of Original Jurisdiction (AOJ).  
That notwithstanding, a review of this evidence reveals that 
it is either duplicative or cumulative of information and 
evidence that are already of record.  Hence, a remand of this 
matter to the AOJ is not warranted.


FINDINGS OF FACT

A low back disability, to include arthritis, did not have its 
onset during service or within one year of service.




CONCLUSION OF LAW

A low back disability, to include arthritis, was not incurred 
in or aggravated by service, and it may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
a low back condition and arthritis and that the requirements 
of the VCAA have been satisfied.

The veteran and his representative have been provided with a 
Statement of the Case and two Supplemental Statements of the 
Case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the cumulative evidence that has already been 
provided to VA, or obtained by VA on the veteran's behalf.

In September 2001 and February and July 2004 letters, the RO 
notified the veteran of the types of evidence he needed to 
submit to support his claims of service connection.  He was 
informed that he needed to submit medical evidence showing a 
link between his current disability and service and/or 
medical evidence showing that his current disability is 
related to a service-connected condition.  In addition, the 
veteran was informed of the provisions of the VCAA, the 
evidence he was responsible for submitting, and what evidence 
VA obtain would obtain on his behalf.  The letters also 
invited the veteran to submit additional evidence that the 
veteran may have obtained.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to assist the veteran in obtaining the 
evidence relevant to his claim.  38 U.S.C.A. § 5103A.  The RO 
has obtained the veteran's service medical records and post-
service records of the veteran's private and VA medical 
treatment.  In addition, the veteran has been afforded VA 
examinations in connection with his claims.  There is no 
identified evidence that has not been accounted for and the 
veteran and his representative have been given the 
opportunity to submit statements and written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time without an 
additional remand of the case to the RO for providing 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  No further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Entitlement to service connection for a low back 
disability, 
to include arthritis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If arthritis is 
manifested to a degree of 10 percent within one year after 
separation from service, this disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
with a low back condition, including osteoarthritis and early 
degenerative disc disease of the lumbar spine.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's condition is related to 
his military service or had its onset during his period of 
active duty or within one year of discharge.  

Here, the veteran reports that he suffered a back injury in 
service while assisting others in changing the rear wheel of 
a helicopter.  Specifically, he states that he and three 
other were lifting the rear of the helicopter so that another 
serviceman could change the rear tire.  When one of the men 
quit lifting with the fellow still underneath, the veteran 
states that he held on since he could not let down on the guy 
underneath.  He states that he was sore for days after that 
incident.

The service medical records in this case show no complaints 
or treatment related to the veteran's back in service.  
Additionally, there is no evidence of arthritis related to 
the veteran's back or otherwise within one year of service.  
The first indication of a back condition in the veteran's 
file is found in a private physicians note that indicates 
that the veteran complained of back pain August 1966.  This 
is approximately 11 years after service.  The record then 
indicates that the veteran was seen for chiropractic visits 
beginning in 1989.

VA treatment records dated after service note treatment for 
osteoarthritis of the lumbar spine, due to chronic lifting 
injuries.  The veteran takes ibuprofen for his pain.

The records also contains two reports from the veteran's 
chiropractor, dated in October 2002 and March 2004.  These 
reports note that the veteran was initially seen for injuries 
sustained in a lifting accident.  The veteran reported that 
his troubles initially started in his military service and 
have never completely resolved.  The chiropractor found pain 
and loss of lumbar range of motion with palpable crepitus 
indicating possible arthritis.  The physician indicated that 
the veteran's prior X-rays and examination reports were not 
available at the time of either examination.  After examining 
the veteran, the physician opined, in both reports, that 
given the veteran's stated history, his injuries were most 
likely from injuries sustained prior to the recent episode 
for which the veteran sought treatment. 

In July 2004, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that he 
reviewed the veteran's claims file.  During the examination, 
the veteran reported that he had hurt his back changing a 
table wheel on an H-25 helicopter.  He stated that someone 
dropped his weight and that he held on and hurt his back.  He 
noted that he did not receive treatment at the time.  The 
examiner also noted that the veteran worked for the postal 
service until approximately 12 years earlier, when he retired 
due to age, his back and his right shoulder.  He stated that 
the first time he remembered his back hurting, after the 
initial incident in service, was about 42 years prior when he 
was working as a mail carrier.  He stated that he had a 14 to 
18 mile route walking on cement and that his back started 
bothering him.  X-rays of the veteran's spine revealed mile 
lumbosacral scoliosis with hypertrophic changes ant multiple 
levels.  After examining the veteran, the examiner indicated 
that the veteran suffered from scoliosis and early 
degenerative disc disease.  With respect to a nexus to 
service, the examiner stated that the veteran's chronic low 
back pain was "not as least as likely as not secondary to 
the veteran's period of service."  The examiner noted that 
neither the veteran's induction nor separation examinations 
mentioned back pain, nor were there treatment records in 
service indicting that the veteran complained of or was 
treated for back pain.  Rather, the examiner indicated that 
the veteran's condition "is likely due to his time as a mail 
carrier and is unrelated to his military service." 

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for a low back 
condition.  The record contains no medical evidence 
indicating that the veteran's condition is related to 
service.  And the VA examiner, who examined the veteran in 
light of his claim, specifically ruled out a connection to 
the veteran's military service. 

In this regard, the Board notes that the veteran's 
chiropractor, October 2002 and March 2004, noted that the 
veteran's injuries were most likely from injuries sustained 
prior to the recent episode for which the veteran sought 
treatment.  This note, however, does not link those prior 
injuries to service.

Service connection is therefore not warranted for a low back 
condition, to include arthritis.  Although the Board does not 
doubt the veteran's sincerity in believing that his condition 
is a result of his time in service, the Board notes that, as 
a layperson, the veteran is not by law competent to offer 
such a diagnosis or suggest a possible medical etiology for 
his condition; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Here, the clear weight of the medical 
evidence is against a finding that the veteran's current back 
condition and arthritis is related to his military service.  
And, without medical evidence linking his condition with 
active duty service, there is no basis upon which to 
establish service connection.  Service connection for a low 
back condition, to include arthritis, must therefore be 
denied.  




ORDER

Service connection for a low back disability is denied.  

Service connection for arthritis is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


